DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s information disclosure statement filed 10/9/2020 has been considered and is included in the file.
Drawings
The drawings are objected to because the lines are too light to read some of the labels, such as Fig. 120 for example. Examiner requests updated darker copies of all the drawings to provide a readable copy and additionally, the sheets of drawings and the drawings should be numbered in consecutive Arabic numerals, see 37 C.F.R. 1.84(t). Please note upon renumbering drawing numbers the relevant section in the specification will need to be amended as well. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract provides phrases which can be implied, such as “the solution here proposed solves feeding systems limitations”.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 4, and 6 are objected to because of the following informalities:  
Claim 1, line 2, “type of animals” should be changed to --type of animal--.
Claim 1, line 3, “in their respective sites” should be changed to --in a respective site of each animal--.
Claim 4, line 3, “any king of stall” should be changed to --any kind of stall--.
Claim 6, line 2, “while they remain” should be changed to --while the animals remain--.
Claim 6, line 8, “allows to displace” should be changed to --allows displacement of--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Below are a sample of some of the indefinite issues among the independent claims. 
Claim 1 recites the limitation "the unconsumed food" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the new batch" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “these remain in their sites” in line 9. It is unclear what both “these” and “their” are referring to in the phrase. Examiner suggests providing the name for each of these items to make the phrase clearer. 
Claim 1 recites the limitation "the mobile feeder device" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the food" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the animals" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the trajectory" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the stay" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the positions" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “said device” in line 15. It is unclear which device the limitation is referring to since there is “a mobile identification device”, “a transmission device”, a traction device previously recited. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 4, 7, 8, and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites the limitations “without performing any volume measurement of said food and without performing any drained out of part of the dragged food remaining in the trough during the sweep” and “wherein the sweep device may optionally be used un-coupled from the mobile feeder device”. Removing the performing any volume measurement step and performing any drained out of part of the dragged food steps removes limitations set forth in the claim this claim is dependent upon. Applicant cannot remove limitations of a claim from upon which a claim depends. 
Claim 4 recites the limitations “without measuring the volume”, and “without draining out part of the food that is dragged”. Removing the measuring the volume step and the draining out part of the food that is dragged steps removes limitations set forth in the claim this claim is dependent upon. Applicant cannot remove limitations of a claim from upon which a claim depends.
Claim 7 recites the limitation “where optionally the sweep device(s) operate uncoupled from the mobile feeder device(s)”. Removing the coupling of the sweep device from the mobile feeder device limitation set forth in the claim this claim is dependent upon. Applicant cannot remove limitations of a claim from upon which a claim depends.
Claim 8 recites the limitation “the sweep device additionally characterized in that it operates without the sluice for draining part of the food and without the metering device for measuring food volume”. Removing the sluice and metering device removes limitations set forth in the claim this claim is dependent upon. Applicant cannot remove limitations of a claim from upon which a claim depends.  
Claim 9 recites the limitation “the system… where it operates without the use of the sweep device”. Removing the sweep device removes a limitation set forth in the claim this claim is dependent upon. Applicant cannot remove limitations of a claim from upon which a claim depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1 and 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  
Claims 3, 5, 7, and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2, 4 and 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 6, Harmsen et al. (US 5309864) discloses a system that provides a method of identification and feeding, but does not provide sweeping and handling. The examiner has determined, however, that combining the prior art of Harmsen et al., with at least Rodrian (US 4129855), Ahn (KR101387088), Tabakman (US 2013/0239900), Lyu (CN 106719033), Cao et al. (CN 107432250), and van der Lely et al. (US 2002/0108584) results in the use of impermissible hindsight.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Harmsen et al. (US 5309864) teaches a system and method for identification and feeding of animals. Rodrian (US 4129855), noted in the IDS, teaches an indicator device. Ahn (KR101387088) teaches a marker device. Tabakman (US 2013/0239900), noted in the IDS, teaches a sweep device. Lyu (CN 106719033) teaches a sweep device and hole in trough. Cao et al. (CN 107432250) teaches a recycling container for unconsumed food to fall into from trough. van der Lely et al. (US 2002/0108584), noted in the IDS, teaches a metering device. Pitkaeranta (WO 0167851) and Rudolph (GB 936653) teach screens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643